DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5-10, 12-14, and 16-19 of prior U.S. Patent No. 11,259,355. This is a statutory double patenting rejection.
Regarding claim 1, U.S. Patent No. 11,259,355 teaches a Secondary Cell (SCell) state indication method for a network side device, comprising configuring state transition indication information, the state transition indication information being used to indicate an SCell state transition between two of an activated state, a deactivated state and a third state; and transmitting the state transition indication information to a User Equipment (UE), wherein the state transition indication information comprises an LCID and an MAC CE of N bits, where N is a positive integer; the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer smaller than or equal to N, and i is an integer smaller than or equal to M; a value of the LCID and a value of Ci are used to indicate the state transition of the SCell corresponding to Ci between two of the activated state, the deactivated state and the third state (Claim 1).
Regarding claim 2, U.S. Patent No. 11,259,355 teaches wherein when the value of the LCID is a first predetermined value, the state of the SCell corresponding to Ci having a second predetermined value is indicated to be transited from the third state into the activated state; when the value of the LCID is a third predetermined value, the state of the SCell corresponding to Ci having a fourth predetermined value is indicated to be transited from the third state into the deactivated state (Claim 3).
Regarding claim 3, U.S. Patent No. 11,259,355 teaches wherein when the value of the LCID is a fifth predetermined value, the state of the SCell corresponding to Ci having a sixth predetermined value is indicated to be transited from the third state into a next state in a predetermined transition order (Claim 2).
Regarding claim 4, U.S. Patent No. 11,259,355 teaches a Secondary Cell (SCell) state indication method for a User Equipment (UE), comprising receiving a state transition indication information transmitted by a network side device, the state transition indication information being used to indicate an SCell state transition between two of an activated state, a deactivated state and a third state; and transiting the state of the SCell in accordance with the state transition indication information, wherein the state transition indication information comprises an LCID and an MAC CE of N bits, where N is a positive integer; the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer smaller than or equal to N, and i is an integer smaller than or equal to M; a value of the LCID and a value of Ci are used to indicate the state transition of the SCell corresponding to Ci between two of the activated state, the deactivated state and the third state (Claim 8).
Regarding claim 5, U.S. Patent No. 11,259,355 teaches wherein the transiting the state of the SCell in accordance with the state transition indication information comprises when the value of the LCID is a first predetermined value, transiting the state of the SCell corresponding to Ci having a second predetermined value from the third state into the activated state; when the value of the LCID is a third predetermined value, transiting the state of the SCell corresponding to Ci having a fourth predetermined value from the third state into the deactivated state (Claim 13).
Regarding claim 6, U.S. Patent No. 11,259,355 teaches wherein the transiting the state of the SCell in accordance with the state transition indication information comprises when the value of the LCID is a fifth predetermined value, transiting the state of the SCell corresponding to Ci having a sixth predetermined value from the third state into a next state in a predetermined transition order (Claim 14).
Regarding claim 7, U.S. Patent No. 11,259,355 teaches wherein the transiting the state of the SCell in accordance with the state transition indication information comprises when the value of the LCID is a fifth predetermined value, transiting the state of the SCell corresponding to Ci having a sixth predetermined value from the third state into a next state in a predetermined transition order (Claim 14).
Regarding claim 8, U.S. Patent No. 11,259,355 teaches a network side device, comprising a memory, a processor, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program to configure state transition indication information, wherein the state transition indication information is used to indicate an SCell state transition between two of an activated state, a deactivated state and a third state; and transmit the state transition indication information to a User Equipment (UE), wherein the state transition indication information comprises an LCID and an MAC CE of N bits, where N is a positive integer; the MAC CE comprises M SCell sequence bits Ci, where M is a positive integer smaller than or equal to N, and i is an integer smaller than or equal to M; a value of the LCID and a value of Ci are used to indicate the state transition of the SCell corresponding to Ci between two of the activated state, the deactivated state and the third state (Claim 17).
Regarding claim 9, U.S. Patent No. 11,259,355 teaches wherein when the value of the LCID is a first predetermined value, the state of the SCell corresponding to Ci having a second predetermined value is indicated to be transited from the third state into the activated state; when the value of the LCID is a third predetermined value, the state of the SCell corresponding to Ci having a fourth predetermined value is indicated to be transited from the third state into the deactivated state (Claim 19).
Regarding claim 10, U.S. Patent No. 11,259,355 teaches wherein when the value of the LCID is a fifth predetermined value, the state of the SCell corresponding to Ci having a sixth predetermined value is indicated to be transited from the third state into a next state in a predetermined transition order (Claim 18).
Regarding claim 11, U.S. Patent No. 11,259,355 teaches a User Equipment (UE), comprising a memory, a processor, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program, to implement the SCell state indication (Claim 12).
Regarding claim 12, U.S. Patent No. 11,259,355 teaches wherein the transiting the state of the SCell in accordance with the state transition indication information comprises when the value of the LCID is a first predetermined value, transiting the state of the SCell corresponding to Ci having a second predetermined value from the third state into the activated state; when the value of the LCID is a third predetermined value, transiting the state of the SCell corresponding to Ci having a fourth predetermined value from the third state into the deactivated state (Claim 9).
Regarding claim 13, U.S. Patent No. 11,259,355 teaches wherein the transiting the state of the SCell in accordance with the state transition indication information comprises when the value of the LCID is a fifth predetermined value, transiting the state of the SCell corresponding to Ci having a sixth predetermined value from the third state into a next state in a predetermined transition order (Claim 10).
Regarding claim 14, U.S. Patent No. 11,259,355 teaches wherein the transiting the state of the SCell in accordance with the state transition indication information comprises when the value of the LCID is a fifth predetermined value, transiting the state of the SCell corresponding to Ci having a sixth predetermined value from the third state into a next state in a predetermined transition order (Claim 14).
Regarding claim 15, U.S. Patent No. 11,259,355 teaches a computer-readable storage medium storing therein a computer program, wherein the computer program is capable of being executed by a processor, to implement the SCell state indication (Claim 5).
Regarding claim 16, U.S. Patent No. 11,259,355 teaches wherein when the value of the LCID is a first predetermined value, the state of the SCell corresponding to Ci having a second predetermined value is indicated to be transited from the third state into the activated state; when the value of the LCID is a third predetermined value, the state of the SCell corresponding to Ci having a fourth predetermined value is indicated to be transited from the third state into the deactivated state (Claims 6-7).
Regarding claim 17, U.S. Patent No. 11,259,355 teaches wherein when the value of the LCID is a fifth predetermined value, the state of the SCell corresponding to Ci having a sixth predetermined value is indicated to be transited from the third state into a next state in a predetermined transition order (Claim 2).
Regarding claim 18, U.S. Patent No. 11,259,355 teaches a computer-readable storage medium storing therein a computer program, wherein the computer program is capable of being executed by a processor, to implement the SCell state indication (Claim 16).
Regarding claim 19, U.S. Patent No. 11,259,355 teaches wherein the transiting the state of the SCell in accordance with the state transition indication information comprises when the value of the LCID is a first predetermined value, transiting the state of the SCell corresponding to Cj having a second predetermined value from the third state into the activated state; when the value of the LCID is a third predetermined value, transiting the state of the SCell corresponding to C; having a fourth predetermined value from the third state into the deactivated state (Claim 9).
Regarding claim 20, U.S. Patent No. 11,259,355 teaches wherein the transiting the state of the SCell in accordance with the state transition indication information comprises when the value of the LCID is a fifth predetermined value, transiting the state of the SCell corresponding to Ci having a sixth predetermined value from the third state into a next state in a predetermined transition order (Claim 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        10/11/2022